UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS FIAT ANNOUNCES THE CLOSING OF ITS RECENTLY ISSUED €1 BILLION SENIOR NOTES DUE 2017 SIGNATURES Fiat announces the closing of its recently issued €1 billion Senior Notes due 2017 Today Fiat successfully closed its offering of €1 billion in principal amount of 5.625% Senior Notes due June 2017 (the “Notes”), which had been priced on June 5, 2007. The Notes, which have been issued by Fiat Finance North America Inc., a wholly-owned subsidiary of Fiat S.p.A., under the €15 billion Global Medium Term Note Programme and are guaranteed by Fiat S.p.A., have been rated Ba2 by Moody’s Investors Service and BB+ by Standard & Poor’s Ratings Services, in line with the agencies' current ratings on Fiat Group's long-term debt. The Notes have been admitted to listing on the Irish Stock Exchange. The Notes have only been offered and sold outside the United States to institutional investors that are non-U.S. persons under Regulation S and have not been and will not be registered under the U.S. Securities Act of 1933, as amended, or any other securities laws. The Notes may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Turin – ItalyJune 12, 2007 This press release is not an offer of securities for sale or a solicitation of an offer to purchase securities in the United States or any other jurisdiction, including Italy. The securities of Fiat Finance North America, Inc. and those guaranteed by Fiat S.p.A.may not be offered or sold in the United States or to or for the account or benefit of U.S. persons (as such term is defined in Regulation S under the U.S. Securities Act of 1933, as amended (the "Securities Act")) unless registered under the Securities Act or pursuant to an exemption from such registration. Such securities have not been, nor will be, registered under the Securities Act. Any public offering of securities in the United States will be made by means of a prospectus that will contain detailed information about Fiat Finance North America, Inc., and its management, as well as financial statements. Neither Fiat Finance North America, Inc. nor Fiat S.p.A. has any intention of making any such public offering of the Notes in the United States or elsewhere. The offering of the Notes has not been cleared by the Commissione Nazionale per le Societá e la Borsa (CONSOB) and no application has been made to Bank of Italy, pursuant to Italian securities legislation. Accordingly, the Notes have not been and will not be offered, sold or delivered in Italy in a solicitation to the public (sollecitazione all'investimento), and the Notes may only be offered, sold or delivered in Italy exceptin compliance with applicable laws and regulations. This press release is directed only (i) at persons who are outside the United Kingdom, (ii) to investment professionals falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 or (iii) atpersons falling within Article 49(2)(a) to (d) ("high net worth companies, unincorporated associations, etc.") of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005, as amended (all such persons together being referred to as "relevant persons"). This press release must not be acted on or relied on by persons who are not relevant persons. Any investment activity to which this press release relates is reserved for relevant persons only and may only be engaged in by relevant persons. This press release contains forward-looking statements. These statements reflect current beliefs,as well as assumptions made by, and information available to, the entities referred to in this press release. Forward-looking statements are not guarantees of future performance and involve risks and uncertainties. Actual future results and developments could differ materially from those set forth in these statements due to various factors. These factors include, among others, changes in the general economic and competitive situation, particularly in Fiat'sbusinesses and markets. In addition, future results and developments could be affected by the performance of financial markets, fluctuations in exchange rates and changes in national and supranational law. None of the companies referenced in this press release undertake any obligation to update forward-looking statements. Stabilisation/FSA Not for distribution in the United States SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: June 13, 2007 FIAT S.p.A. BY: /s/ Fabio Spirito Fabio Spirito Power of Attorney
